Case 1:18-cv-03544-TWP-DLP Document 1 Filed 11/14/18 Page 1 of 6 PageID #: 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

Mark McGriff, Board of Trustees Chairman, and         )
William Nix, Board of Trustees Secretary, on behalf of)
INDIANA STATE COUNCIL OF CARPENTERS                   )
PENSION FUND;                                         )
                                                      )
Mark McGriff, Board of Trustees Chairman, and         )
Greg Hauswald, Board of Trustees Secretary on behalf )
INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL )
OF CARPENTERS DEFINED CONTRIBUTION                    )
PENSION TRUST FUND;                                   )
                                                      )
Mark McGriff, Board of Trustees Co-Chairman, and      )
William Nix, Board of Trustees Co-Chairman, on behalf )
of INDIANA/KENTUCKY/OHIO REGIONAL                     )
COUNCIL OF CARPENTERS WELFARE FUND;                   )
                                                      )
Mark McGriff, Board of Trustees Chairman, and         )
Joe Coar, Board of Trustees Secretary, on behalf of   )
INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL )
OF CARPENTERS APPRENTICESHIP AND                      )
TRAINING FUND;                                        )
                                                      )
Douglas J. McCarron, Board of Trustees Chairman,      ) CASE NO. 1:18-cv-3544
on behalf of UNITED BROTHERHOOD OF                    )
CARPENTERS APPRENTICESHIP TRAINING FUND )
OF NORTH AMERICA;                                     )
                                                      )
and,                                                  )
                                                      )
INDIANA/KENTUCKY/OHIO REGIONAL                        )
COUNCIL OF CARPENTERS,                                )
                                                      )
                            Plaintiffs,               )
vs.                                                   )
                                                      )
CONSTRUCTION CONSULTING SERVICES, LLC, )
                                                      )
                            Defendant.                )
Case 1:18-cv-03544-TWP-DLP Document 1 Filed 11/14/18 Page 2 of 6 PageID #: 2



                                             COMPLAINT

       Plaintiffs Mark McGriff, Board of Trustees Chairman, and William Nix, Board of

Trustees Secretary, on behalf of INDIANA STATE COUNCIL OF CARPENTERS

PENSION FUND;           Mark McGriff, Board of Trustees Chairman, and Greg Hauswald,

Board of Trustees Secretary on behalf of INDIANA/KENTUCKY/OHIO REGIONAL

COUNCIL OF CARPENTERS DEFINED CONTRIBUTION PENSION TRUST FUND;

Mark McGriff, Board of Trustees Co-Chairman, and William Nix, Board of Trustees Co-

Chairman, on behalf of INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL OF

CARPENTERS WELFARE FUND; Mark McGriff, Board of Trustees Chairman, and Joe

Coar, Board of Trustees Secretary, on behalf of INDIANA/KENTUCKY/OHIO REGIONAL

COUNCIL OF CARPENTERS JOINT APPRENTICESHIP AND TRAINING FUND;

Douglas     J.   McCarron,     Board    of    Trustees   Chairman,    on   behalf   of   UNITED

BROTHERHOOD OF CARPENTERS APPRENTICESHIP TRAINING FUND OF

NORTH AMERICA; and, INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL OF

CARPENTERS, by their attorneys, PAUL T. BERKOWITZ & ASSOCIATES, LTD.,

complain of Defendant CONSTRUCTION CONSULTING SERVICES, LLC, stating as

follows:

                                              COUNT I

       1.        This action arises under and jurisdiction resides with this Court pursuant to the

Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §1001, et seq.,

("ERISA") and more particularly under Sections 502 and 515 of ERISA, 29 U.S.C. §1132 and

§1145, and is brought by Plaintiffs Mark McGriff, Board of Trustees Chairman, and William

Nix, Board of Trustees Secretary, on behalf of INDIANA STATE COUNCIL OF

                                                  2
Case 1:18-cv-03544-TWP-DLP Document 1 Filed 11/14/18 Page 3 of 6 PageID #: 3



CARPENTERS PENSION FUND; Mark McGriff, Board of Trustees Chairman, and Greg

Hauswald, Board of Trustees Secretary on behalf of INDIANA/KENTUCKY/OHIO

REGIONAL COUNCIL OF CARPENTERS DEFINED CONTRIBUTION PENSION

TRUST FUND; Mark McGriff, Board of Trustees Co-Chairman, and William Nix, Board of

Trustees       Co-Chairman,     on     behalf   of   INDIANA/KENTUCKY/OHIO                REGIONAL

COUNCIL OF CARPENTERS WELFARE FUND; Mark McGriff, Board of Trustees

Chairman,        and    Joe     Coar,     Board      of    Trustees   Secretary,     on     behalf    of

INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL OF CARPENTERS JOINT

APPRENTICESHIP AND TRAINING FUND; Douglas J. McCarron, Board of Trustees

Chairman,        on    behalf     of     UNITED           BROTHERHOOD          OF     CARPENTERS

APPRENTICESHIP TRAINING FUND OF NORTH AMERICA (collectively referred to as

the “Trust Funds”) in order to judicially enforce the obligations owed, and breached, by Defendant

CONSTRUCTION CONSULTING SERVICES, LLC (“Construction Consulting”) to Plaintiffs

Trust Funds. More specifically, Plaintiffs Trust Funds seek an order compelling Construction

Consulting to pay the delinquent contributions now known due for the period of January 1, 2013

through December 31, 2013 to Plaintiffs Trust Funds. Plaintiffs Trust Funds also seek an order

directing Construction Consulting to pay interest and liquidated damages on the delinquent

contributions, plus attorneys' fees and costs incurred by Plaintiffs as a result of being forced to bring

this action.

        2.       Plaintiffs Trust Funds are employee benefit funds within the meaning of and subject

to ERISA. The Plaintiffs Trust Funds provide benefits for employees working within this judicial

district and are, themselves, administered in this judicial district, with the exception of UBCATF.




                                                     3
Case 1:18-cv-03544-TWP-DLP Document 1 Filed 11/14/18 Page 4 of 6 PageID #: 4



         3.     At all times materials herein, Defendant Construction Consulting has employed

employees within this judicial district.

         4.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) and 28 U.S.C. §

1391(b)(2).

         5.     At all times material herein, Defendant Construction Consulting has been a

signatory to a collective bargaining agreement with the Indiana/Kentucky/Ohio Regional Council of

Carpenters ("Union") and, as such, is bound by the Plaintiffs Trust Funds' Agreements and Declara-

tions of Trust ("Trust Agreements").

         6.     Defendant Construction Consulting breached the Agreements identified in

Paragraph 5 of this Count and is in violation of Sections 502 and 515 of ERISA (and 29 U.S.C. §

185) by failing to pay the delinquent contributions and contractually required interest and liquidated

damages owed for the period of January 1, 2013 through December 31, 2013 to Plaintiffs Trust

Funds.

         7.     Despite Plaintiffs Trust Funds' requests, Defendant Construction Consulting has

failed to pay the contractually and statutorily required monies.

         8.     Plaintiffs Trust Funds have satisfied all statutory prerequisites as set forth in 29

U.S.C. §1132 (h).

         WHEREFORE, Plaintiffs Trust Funds pray this Court order that:

         1.     Defendant Construction Consulting pay the delinquent contributions, interest and

liquidated damages now known due for the period of January 1, 2013 through December 31, 2013

to Plaintiffs Trust Funds;

         2.     Defendant Construction Consulting pay statutory post-judgment interest on all

principal contributions found due by this Order;

                                                   4
Case 1:18-cv-03544-TWP-DLP Document 1 Filed 11/14/18 Page 5 of 6 PageID #: 5



         3.    Defendant Construction Consulting pay Plaintiffs Trust Funds' attorneys' fees and

costs incurred herein; and,

         4.    Such other and further relief that this Court may find just and proper be entered

against Defendant Construction Consulting.

                                            COUNT II

         1.    Plaintiff      INDIANA/KENTUCKY/OHIO              REGIONAL         COUNCIL          OF

CARPENTERS ("Union") is a labor organization whose duly authorized officers or agents are

engaged in representing or acting for employee members within this judicial district.

         2.    At all times material herein, Defendant CONSTRUCTION CONSULTING

SERVICES, LLC (“Construction Consulting”) has been engaged in an industry affecting

interstate commerce and employs individuals working within this judicial district.

         3.    This Court has jurisdiction of this action pursuant to Section 301 of the Labor-

Management Relations Act, 1947, as amended, 29 U.S.C. §185 (“LMRA”)

         4.    As a substantial part of the events or omissions giving rise to the claim occurred

within this judicial district, venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2).

         5.    At all times material herein, Defendant Construction Consulting has been signatory

to a collective bargaining agreement with the Union. Included among the contractual obligations

between the parties is the requirement that Construction Consulting make payroll deductions to the

Union.

         6.    Defendant Construction Consulting is in breach of its contractual obligations to the

Union by failing to pay the delinquent deductions, interest and liquidated damages now known due

for the period of January 1, 2013 through December 31, 2013 to the Union.




                                                  5
Case 1:18-cv-03544-TWP-DLP Document 1 Filed 11/14/18 Page 6 of 6 PageID #: 6



         7.     Despite the Union's request, Defendant Construction Consulting has failed to pay

the monies identified in this Count.



         WHEREFORE, Plaintiff Union prays this Court order that:

         1.     Defendant Construction Consulting pay the delinquent deductions, interest and

liquidated damages owed for the period of January 1, 2013 through December 31, 2013 to Plaintiff

Union;

         2.     Defendant Construction Consulting pay statutory post-judgment interest on all

principal deductions found due by this Order;

         3.     Defendant Construction Consulting pay Plaintiff Union's attorneys’ fees and costs

incurred herein; and,

         4.     Such other and further relief that this Court may find just and proper be entered

against Defendant Construction Consulting.



                                       Respectfully submitted,

                                       PAUL T. BERKOWITZ & ASSOCIATES, LTD.



                                       By           /s/ Paul T. Berkowitz
                                                  PLAINTIFFS’ ATTORNEYS


PAUL T. BERKOWITZ & ASSOCIATES, LTD.
123 West Madison Street, Suite 600
Chicago, Illinois 60602
P: (312) 419-0001
F: (312) 419-0002
E: paul@ptblaw.com
Attorney ID #19025-49

                                                 6
